Citation Nr: 1706087	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may be unemployable due to his PTSD.  In a November 2013 VA treatment record, the Veteran indicated that his PTSD symptoms were affecting his job.  In a September 2014 VA examination, the Veteran reported that he was fired from his job for forgetting tasks and drinking.  Most recently, in a May 2016 statement, the Veteran asserted that he had to beg for his job back and is still on thin ice.  As such, the Board finds that a claim for TDIU has been reasonably raised by the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected PTSD.  Having reviewed the record, the Board finds that additional development is warranted.

Preliminarily, there are outstanding medical records that may be pertinent to the Veteran's claim.  In September 2009, the Veteran submitted an Authorization and Consent to Release Information (VA Form 21-4142) along with a psychologist's evaluation, indicating that he received treatment at P.C.S.  However, it appears that the AOJ did not make any attempts to obtain medical records from P.C.S.  Notably, the Veteran asserted that he received treatment at P.C.S. for at least eleven months.  See August 2010 Notice of Disagreement.  VA's duty to assist includes making reasonable efforts to obtain pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).  As such, records from P.C.S. should be obtained prior to appellate review. 

Outstanding VA treatment records should also be obtained and associated with the claims file, to include records from June 2015 to the present.  

The Veteran was afforded VA examinations in September 2014 and July 2015.  However, in a May 2016 statement, the Veteran indicated that his PTSD has worsened.  Specifically, he stated that he has made numerous attempts to shoot himself and others, and that marital confrontations have become the norm.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see 38 C.F.R. § 3.327(a) (2016).  As the evidence is indicative of a potentional worsening of symptoms, the Veteran should be afforded a new VA examination to assess the current severity of his PTSD.

Finally, as the increased rating claim is being remanded, the outcome of which could affect whether the Veteran meets the criteria for TDIU benefits, the Board finds that the claim for TDIU is inextricably intertwined with the increased rating claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide the Veteran with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's PTSD, to include mental health treatment records from June 2015 to the present.  

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his PTSD.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file, to specifically include records from P.C.S.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Thereafter, afford the Veteran an appropriate VA psychiatric examination to determine the current nature and severity of his PTSD.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should:

a)  Describe all symptomatology associated with the Veteran's PSTD.  To the extent possible, the examiner should distinguish which symptoms are attributable to the Veteran's service-connected PTSD as opposed to his nonservice-connected depressive disorder and alcohol use disorder.

b)  Discuss the functional impairment of the Veteran's PTSD, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

5.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2016), refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

